2020 UT App 164



               THE UTAH COURT OF APPEALS

                    UDAK PROPERTIES LLC,
                           Appellee,
                               v.
                 SPANISH FORK, UT REALTY LLC,
                          Appellant.

                             Opinion
                         No. 20190821-CA
                     Filed December 10, 2020

            Fourth District Court, Provo Department
               The Honorable Darold J. McDade
                         No. 160400059

         Kenneth A. Okazaki, Bruce Wycoff, and Taryn N.
                 Evans, Attorneys for Appellant
       Greggory J. Savage, Gregory S. Roberts, and Carol A.
                   Funk, Attorneys for Appellee

    JUDGE DIANA HAGEN authored this Opinion, in which
JUDGES GREGORY K. ORME and DAVID N. MORTENSEN concurred.

HAGEN, Judge:

¶1      Spanish Fork, UT Realty LLC (SFUR) appeals from the
district court’s grant of declaratory relief (Original Judgment) to
UDAK Properties LLC declaring that UDAK is a “Responsible
Owner” under a restrictive covenant binding the parties. SFUR
argues that the provision is unambiguous and provides that
UDAK is not a Responsible Owner. Alternatively, SFUR argues
that even if the provision is ambiguous, we should reverse
because the district court made two evidentiary errors. SFUR
also challenges the attorney fees awarded to UDAK (First
Supplemental Judgment). Finally, SFUR claims that the district
court incorrectly concluded that its tender of judgment was
legally insufficient and that UDAK was entitled to an award of
                 UDAK Properties v. Spanish Fork


additional attorney fees (Second Supplemental Judgment).
Because SFUR filed a timely notice of appeal from the Second
Supplemental Judgment only, we conclude that we lack
jurisdiction to review the district court’s rulings that became
final and appealable upon entry of the First Supplemental
Judgment. We further conclude that SFUR’s tender was invalid
and that the district court properly awarded attorney fees in the
Second Supplemental Judgment in connection with the invalid
tender. Accordingly, we affirm.


                        BACKGROUND

¶2      This appeal stems from a disagreement as to the meaning
of the term “Responsible Owner” in a restrictive covenant
(Declaration) that binds the owners of parcels in a shopping
center in Spanish Fork, Utah. The consent of Responsible
Owners is required before constructing or modifying buildings
in the shopping center.

¶3      SFUR is the owner of the shopping center parcel referred
to as the “Kmart Parcel” in the Declaration. After a dispute arose
as to whether UDAK was a Responsible Owner, UDAK filed a
declaratory relief action, naming the other property owners in
the shopping center as co-defendants. UDAK sought a
declaration that “it is a Responsible Owner, and that it possesses
all the rights provided to Responsible Owners in the
Declaration.”

¶4    SFUR, along with its two co-defendants, counterclaimed,
seeking a declaration that UDAK was not a Responsible Owner. 1

1. Canyon Creek Commercial Center LLC filed a separate
appeal, which we also decide today. See UDAK Properties LLC v.
Canyon Creek Com. Center LLC, 2020 UT App 163. The other
defendant/counterclaimant did not appeal.




20190821-CA                     2              2020 UT App 164
                UDAK Properties v. Spanish Fork


The court found that the Responsible Owner provision of the
Declaration was “facially ambiguous as a matter of law,” and set
the matter for a bench trial. After conclusion of the trial, the
court ruled that UDAK was a Responsible Owner and entered
the Original Judgment, indicating that UDAK was entitled to its
reasonable attorney fees in an amount to be determined. SFUR
did not file a notice of appeal after the entry of the Original
Judgment. On November 1, 2018, the court awarded UDAK
$251,498.65 in attorney fees in the First Supplemental Judgment.
SFUR did not file a timely notice of appeal.

¶5     In an apparent effort to satisfy the judgment while still
preserving its right of appeal, SFUR filed a document titled
“Tender of Judgment Amount Plus Accrued Interest” to which it
attached a photocopy of a check made out to UDAK for the total
judgment. The actual check was never sent to UDAK. Shortly
thereafter, SFUR filed a document titled “Motion for Order
Abating Interest and Declaring Money Judgment Satisfied.” The
court denied the motion, concluding that SFUR had not made a
valid tender and granting UDAK additional attorney fees. The
Second Supplemental Judgment, awarding UDAK an additional
$27,979 in attorney fees, was entered on September 5, 2019.

¶6    On October 2, 2019, less than thirty days after the Second
Supplemental Judgment, SFUR filed its notice of appeal.


                          ANALYSIS

¶7     SFUR urges us to reach a number of issues on appeal
related to the Original Judgment ruling that UDAK is a
Responsible Owner, the First Supplemental Judgment awarding
attorney fees, and the Second Supplemental Judgment rejecting
SFUR’s invalid tender and awarding additional attorney fees. As
a threshold matter, we first consider UDAK’s argument that,
because SFUR did not file its notice of appeal until October 2,
2019, this court lacks jurisdiction to hear all but SFUR’s last


20190821-CA                    3              2020 UT App 164
                 UDAK Properties v. Spanish Fork


claim. Specifically, UDAK claims that the First Supplemental
Judgment, “relating to enforcement of the underlying ruling,
constituted a ‘separate judgment[] . . . individually subject to the
rules of appellate procedure concerning appeals.’” (Quoting Ross
v. Barnett, 2018 UT App 179, ¶ 20 n.6, 436 P.3d 306.)

¶8      “Whether appellate jurisdiction exists is a question of law
which we decide in the first instance.” State v. Alvarez, 2020 UT
App 126, ¶ 14, 473 P.3d 655 (cleaned up). “We have jurisdiction
to review only those rulings from which a timely notice of
appeal was filed.” Ross, 2018 UT App 179, ¶ 18. Rule 4(a) of the
Utah Rules of Appellate Procedure directs a party to file an
appeal “within 30 days after the date of entry of the judgment or
order appealed from.” Utah R. App. P. 4(a). “It is axiomatic in
this jurisdiction that failure to timely perfect an appeal is a
jurisdictional failure requiring dismissal of the appeal.” A.S. v.
R.S., 2017 UT 77, ¶ 35 n.12, 416 P.3d 465 (cleaned up).

¶9     Here, the notice of appeal was filed on October 2, 2019.
Only the Second Supplemental Judgment falls within the
preceding thirty-day period. In the Second Supplemental
Judgment, the district court, having concluded that SFUR’s
tender was invalid, awarded attorney fees to UDAK for work
done in connection with SFUR’s purported tender and related
motions. Accordingly, we have jurisdiction over SFUR’s claim
that the “tender was legally sufficient and provided no basis for
an attorney-fee award.”

¶10 All the remaining issues on appeal relate to rulings made
prior to the entry of the First Supplemental Judgment.
Nevertheless, quoting North Fork Special Service District v.
Bennion, 2013 UT App 1, 297 P.3d 624, SFUR invokes the merger
of judgment doctrine and argues that “[e]ach ruling in this case
before the district court’s [Second Supplemental Judgment] . . .
was ‘one link in the chain of rulings leading to’ that final
Amended Judgment.” See id. ¶ 18. SFUR reasons that once the



20190821-CA                      4               2020 UT App 164
                  UDAK Properties v. Spanish Fork


Second Supplemental Judgment was entered, all other orders
merged into one final, appealable judgment.

¶11 SFUR’s arguments misapply the merger of judgment
doctrine. The district court resolved all outstanding issues
between the parties when it awarded attorney fees incurred in
connection with the declaratory action and entered the First
Supplemental       Judgment.       Accordingly,      “all    preceding
interlocutory rulings that were steps toward final judgment,”
including prior evidentiary rulings and the declaration that
UDAK is a Responsible Owner, “merge[d] into the final
judgment and [became] appealable at that time.” See Butler v.
Corporation of the President of the Church of Jesus Christ of Latter-day
Saints, 2014 UT 41, ¶ 24 n.6, 337 P.3d 280 (cleaned up). Although
the filing of certain post-judgment motions can extend the time
for filing a notice of appeal, SFUR’s purported tender, along
with its “Motion for Order Abating Interest and Declaring
Money Judgment Satisfied,” does not fit within any of the post-
judgment motions listed in rule 4(b) of the Utah Rules of
Appellate Procedure. Therefore, the time to appeal the district
court’s ruling that UDAK is a Responsible Owner, any
subsidiary evidentiary rulings, and the award of attorney fees
incurred by UDAK in the underlying action began to run when
the First Supplemental Judgment was entered on November 1,
2018. Because SFUR’s notice of appeal was not filed within thirty
days of the First Supplemental Judgment, we lack jurisdiction to
consider SFUR’s challenges to any of the rulings that merged
into that final judgment.

¶12 On the other hand, SFUR filed a timely notice of appeal
from the Second Supplemental Judgment, which was a separate
and distinct order. “The initial action resulting in a final
judgment and the subsequent action seeking enforcement of that
judgment are separate proceedings, each resulting in separate
judgments that are then individually subject to the rules of
appellate procedure concerning appeals.” Cheves v. Williams,



20190821-CA                       5                 2020 UT App 164
                 UDAK Properties v. Spanish Fork


1999 UT 86, ¶ 52, 993 P.2d 191 (cleaned up). The district court’s
post-judgment ruling on whether SFUR’s purported tender
satisfied the judgment was independently appealable so long as
it was final. See Cahoon v. Cahoon, 641 P.2d 140, 142 (Utah 1982)
(explaining that the “final judgment rule does not preclude
review of postjudgment orders,” which “are independently
subject to the test of finality, according to their own substance
and effect”). Because the Second Supplemental Judgment is
final—and UDAK does not suggest otherwise—we have
jurisdiction to consider SFUR’s challenge to that post-judgment
ruling.

¶13 We reject SFUR’s challenge to the Second Supplemental
Judgment on the merits. For the same reasons set forth in our
opinion resolving the companion appeal by co-defendant
Canyon Creek Commercial Center LLC, UDAK Properties LLC v.
Canyon Creek Com. Center LLC, 2020 UT App 163, the district
court correctly determined that SFUR’s purported tender was
invalid and properly awarded UDAK the attorney fees it
incurred as a result of those post-judgment proceedings. See id.
¶¶ 31–36.

¶14 We further grant UDAK’s request for its reasonable
attorney fees in connection with this appeal. “A party entitled by
contract or statute to attorney fees below and that prevails on
appeal is entitled to fees reasonably incurred on appeal.”
Federated Cap. Corp. v. Abraham, 2018 UT App 117, ¶ 15, 428 P.3d
21 (cleaned up). Because the district court awarded UDAK
attorney fees below pursuant to the Declaration, UDAK is
entitled to fees as the prevailing party on appeal.


                         CONCLUSION

¶15 We conclude that we lack jurisdiction to hear most of
SFUR’s claims on appeal. With respect to the one issue over
which we have jurisdiction, we conclude that the district court


20190821-CA                     6              2020 UT App 164
                 UDAK Properties v. Spanish Fork


correctly determined that the tender was invalid and properly
awarded attorney fees under the Declaration. We therefore
affirm and remand to the district court to calculate the amount of
attorney fees UDAK reasonably incurred on appeal.




20190821-CA                     7              2020 UT App 164